Citation Nr: 0431169	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  01-03 661A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an effective date earlier than October 25, 
1991, for a grant of service connection for degenerative disc 
disease of the lumbar spine with sciatica.

2.  Entitlement to a rating in excess of 40 percent for 
degenerative disc disease of the lumbar spine with sciatica 
prior to February 4, 1999, and to a rating in excess of 60 
percent thereafter.

3.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).

(The issue of whether decisions of the Board of Veterans' 
Appeals (Board) promulgated in May 1980 and June 1983 were 
the product of clear and unmistakable error (CUE) will be 
addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from December 1958 to March 
1962.

This matter is before the Board from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  By a May 1999 rating decision, the RO 
effectuated the grant of service connection for the veteran's 
low back disorder, evaluated as 40 percent disabling, 
effective January 28, 1992.  The RO subsequently assigned a 
60 percent rating, effective February 19, 1999, by an October 
2001 rating decision.  By an April 2003 rating decision, the 
RO denied the TDIU claim.  By an April 2003 supplemental 
statement of the case, the RO awarded an earlier effective 
date of October 25, 1991, for the grant of service connection 
for the low back disorder.

The record reflects that statements have been submitted on 
behalf of the veteran's claim by both a private attorney and 
the Disabled American Veterans (DAV).  However, 38 C.F.R. 
§ 20.601 provides that a claimant may have only one 
representative at a time before the VA.  Here, the only 
designated representative of record is DAV.  See 38 C.F.R. 
§§ 20.602, 20.607.  Further, the Board sent correspondence to 
the veteran in April 2004 requesting clarification as to his 
wishes for representation, and informed him that if he wanted 
an attorney as his representative in this case he should 
submit a VA Form 21-22a or have the attorney submit a 
declaration of appointment on his or her letterhead.  No 
response from the veteran regarding this correspondence 
appears to be of record.  Accordingly, DAV is recognized as 
the veteran's only representative in this case.

In a separate decision, under a different docket number, the 
Board has determined that its prior decisions of May 1980 and 
June 1983 were not the subject of clear and unmistakable 
error.

For the reasons stated below, the Board finds that additional 
development is necessary with respect to the veteran's 
increased rating and TDIU claims.  Accordingly, these issues 
will be REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the veteran's earlier effective 
date claim has been completed.

2.  By a May 1980 decision, the Board denied the veteran's 
claim of service connection for a low back disorder.  
Thereafter, in a June 1983 decision, the Board concluded that 
a new factual basis warranting allowance of service 
connection for a low back disorder had not been 
demonstrated..

3.  Following the June 1983 Board decision, the veteran 
submitted various applications to reopen his claim which were 
denied by the RO in June 1986, August 1989, July 1990, and 
November 1990.  The veteran was informed of these decisions, 
and did not appeal.

4.  Following the November 1990 denial, an informal claim of 
service connection for a low back disorder was received 
October 25, 1991.  


CONCLUSION OF LAW

The criteria for an effective date prior to October 25, 1991, 
for the grant of service connection for degenerative disc 
disease of the lumbar spine with sciatica have not 

been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110, 7104, 7105 
(West 2002); 38 C.F.R. §§ 3.1, 3.155, 3.159, 3.400, 20.200, 
20.201, 20.302, 20.1100, 20.1103, 20.1403 (2003); VAOPGCPREC 
8-2003.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. § 5100 et seq.; 
38 C.F.R. § 3.159.  The VCAA, which became law on November 9, 
2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b).  Information means non-evidentiary facts, such as 
the claimant's address and Social Security number or the name 
and address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  More recently, in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  However, the veteran's earlier 
effective date claim flows from the May 1999 rating decision 
which effectuated the grant of service connection that was 
awarded by a November 1998 Board decision.  In short, the 
rating decision which is the subject of this appeal was 
promulgated prior to the November 9, 2000, enactment of the 
VCAA.  

In Pelegrini the Court noted that, where the initial 
unfavorable decision was rendered prior to the enactment of 
the VCAA, the AOJ did not err in failing to comply with the 
timing requirements of the notice.  However, the Court did 
note that in such cases, the veteran would still be entitled 
to "VCAA content-complying notice" and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 112.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  
Consequently, the Board concludes that any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).

The veteran has been provided with a copy of the appealed 
rating decision, the February 2001 SOC, and Supplemental 
Statements of the Case (SSOCs) which provided him with notice 
of the law and governing regulations regarding the assignment 
of effective dates, as well as the reasons for the 
determinations made with respect to his claim.  Further, the 
most recent SSOC on this issue, which was promulgated in 
April 2003, included a summary of the relevant VCAA 
regulatory provisions of 38 C.F.R. § 3.159.  In addition, it 
should be noted that the RO sent correspondence to the 
veteran in November 2002 regarding his TDIU claim that 
included a summary of the enhanced duties to assist and 
notify under the VCAA.  As such, he was apprised of these 
general provisions to include the fact that he should 
identify and/or submit any pertinent evidence not of record, 
and that VA would request any such evidence he identified.  
In light of the foregoing, the Board finds that the veteran 
was notified and aware of what information and evidence was 
needed to substantiate his claim, as well as what information 
and evidence he must submit, what information and evidence 
will be obtained by VA, and the need for him to submit any 
evidence in his possession that was relevant to the claims.  
Therefore, the Board finds that the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) have been 
satisfied.

Moreover, the nature of his earlier effective date claim is 
based on the reopening of a previously denied claim for 
service connection.  Thus, resolution of the effective date 
claim revolves around the interpretation of documents already 
contained in the claims file; submission of new evidence 
subsequent to October 1991 cannot change the date the claim 
to reopen was received.  Furthermore, throughout the appeal, 
the veteran and his representatives have never contended that 
an earlier effective date was warranted based on evidence not 
in the claims file.  Rather, they have argued that specific 
documents already in the claims file serve as the basis for 
an earlier effective date.  Thus, the Board finds that any 
perceived insufficiency in compliance with any applicable 
notice provisions of the VCAA constitutes, at most, harmless 
error, as the factual dispute in this case revolves around 
whether documents already in the claims file constitute 
claims and/or the finality of prior decisions.  Additional 
notice as to what additional evidence is needed and who bears 
the burden of obtaining it would serve no useful purpose.  
See Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when 
there is extensive factual development in a case, reflected 
both in the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not apply)

Regarding the duty to assist, the Board notes that it does 
not appear the veteran has indicated the existence of any 
relevant evidence that has not been obtained or requested by 
the RO.  Further, he has had the opportunity to submit 
contentions in support of his claim, as has his accredited 
representative.  In addition, as noted above, the nature of 
his earlier effective date claim is such that the decision is 
based upon the facts and circumstances surrounding the timing 
of his claim(s) of service connection for the underlying 
disability.  Consequently, there is no reasonable possibility 
that additional development in the form of a medical 
examination or opinion would substantiate the claim.  
Accordingly, the Board finds that the duty to assist has been 
satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch, supra.  Thus, the Board finds that the duty to assist 
and duty to notify provisions of the VCAA have been 
fulfilled, to include the revised regulatory provisions of 38 
C.F.R. § 3.159.  No additional assistance or notification to 
the appellant is required based on the facts of the instant 
case.


Background.  The veteran contends that an earlier effective 
date is warranted for the establishment of service connection 
for his degenerative disc disease of the lumbar spine with 
sciatica.  He has asserted that it should go back to his 
original 1959 in-service back injury, and certainly no later 
than his initial claim of service connection which was 
submitted in 1978.  It has also been asserted that the 
effective date should be from the veteran's June 1989 
application to reopen which he had continuously prosecuted.

In addition to the foregoing, various allegations have been 
advanced that the prior Board decisions of May 1980 and June 
1983, which ultimately denied service connection for a low 
back disorder were the product of CUE.  These allegations are 
addressed in a separate decision.

In April 1978, the RO received the veteran's VA Form 21-526, 
Application for Compensation or Pension, which was dated in 
March 1978.  The veteran indicated, in part, that he injured 
his back in 1959, and had been treated for back problems on 
various occasions from 1965 to 1968 and again in 1975 and 
1976.  

By a July 1978 rating decision, the RO denied the veteran's 
claim, finding that the back problem noted in service was 
acute, responded to treatment, and was not noted on 
separation examination.  Further, there was no chronicity 
shown in service nor was there continuity of treatment after 
service since the first treatment was 12 years after 
separation.

The veteran appealed, and by a May 1980 decision the Board 
upheld the denial of service connection for a low back 
disorder.  After summarizing the evidence of record, the 
Board found that he had acute and transitory symptomatology 
involving the low back musculature in December 1959; that 
there was no objective evidence of injury to or disability 
involving the spine during service; that no back disorder was 
complained of or found on final separation examination; that 
a chronic low back disability was first medically identified 
in the mid-1970s; and that no present low back condition was 
related to any incident of service.

In July 1981, the veteran requested that his low back claim 
be reopened.  The RO subsequently determined in an October 
1981 rating decision that new and material evidence had not 
been received to reopen the claim.  Once again, he appealed 
to the Board.  By a June 1983 decision, the Board found that 
the evidence received subsequent to the May 1980 decision was 
not of sufficient probative or substantive weight to 
establish that any present back disorder, however diagnosed, 
was either incurred in or aggravated by the veteran's active 
service.  In making this determination, the Board noted that 
the veteran did injure his low back during service, but on 
the basis of the available evidence it was acute and 
transitory in nature; that his separation examination 
contained no mention of any complaints or abnormal findings 
involving his back or spine; that a chronic low back disorder 
was first medically identified in the mid-1970s; and that 
there was no clinical evidence of record to relate the 
current back complaints to any acute injury sustained in 
service.  Therefore, the Board concluded that a new factual 
basis warranting allowance of service connection for a low 
back disorder, variously diagnosed, had not been 
demonstrated.

In May 1985, the veteran submitted a new application to 
reopen his low back claim.  The RO subsequently sent the 
veteran correspondence in June 1985 requesting that he 
specify which of the organizations that had submitted 
evidence on his behalf was his accredited representative.  
Further, the RO indicated that no further action would be 
taken on his claim until they heard from him.

The veteran identified his accredited representative in a 
July 1985 statement.  He subsequently submitted additional 
statements in support of his claim in April and May 1986, to 
include a request for an independent medical evaluation.  The 
RO subsequently responded in June 1986 that the denial of his 
claim had been upheld by the Board in June 1983, and that 
they could take no further action in the absence of new and 
material evidence.

Thereafter, the veteran submitted additional statements in 
support of his claim in June and August 1989.  By an August 
1989 rating decision, the RO concluded that new and material 
evidence had not been submitted.  The veteran was informed of 
this decision by correspondence dated that same month.

In April 1990, the veteran submitted a new VA Form 21-526, 
indicating, in part, that he was seeking service connection 
for a low back disorder.  The RO again determined that new 
and material evidence had not been submitted to reopen the 
claim in a July 1990 rating decision.  The veteran was 
informed of this decision by correspondence dated in August 
1990.

The veteran subsequently submitted a statement in November 
1990 in which he contended that his low back disorder was 
incurred during active service and described his current 
symptomatology.  Later that same month, the RO again 
determined that new and material evidence had not been 
submitted.

The next written communication regarding the veteran's claim 
was submitted on his behalf by a member of the United States 
Congress, and received by the RO on October 25, 1991.  This 
communication included a statement from the veteran, as well 
as copies of service medical records that were already of 
record.  

Later in October 1991, the RO sent correspondence to the 
member of the United States Congress who had submitted the 
information on the veteran's behalf.  However, it does not 
appear that the RO sent any such correspondence to the 
veteran.

On January 28, 1992, the veteran's then accredited 
representative submitted a statement on his behalf which 
requested that an independent medical expert's opinion be 
obtained with respect to his low back claim.  Following 
development of the claim, the RO confirmed the prior denial 
of service connection for a back injury by a March 1993 
rating decision.  The veteran was informed of this decision 
by correspondence dated in June 1993, and he appealed this 
claim to the Board.

In a November 1996 decision, the Board found that new and 
material evidence had not been received to reopen the 
veteran's claim of service connection for a low back 
disorder.  The veteran appealed this decision to the Court.

By a July 1998 Order, the Court, pursuant to a joint motion, 
vacated and remanded the Board's decision.  The joint motion, 
in part, noted that that the Board had previously denied the 
veteran's claim in May 1980 and June 1983; that confirmed 
rating decisions were subsequently issued in August 1989 and 
July 1990; that in November 1990 the veteran submitted a 
statement in support of the claim, but that VA issued a 
deferred rating decision and advised the veteran that it 
would "take no further action in the absence of new and 
material evidence."  Further, the joint motion contended 
that the principal basis for remanding the Board's decision 
was its failure to provide adequate reasons and bases for its 
determination not to reopen the claim of entitlement to 
service connection for a back condition based on new and 
material evidence.  The joint motion noted that the Board's 
summary and analysis of the evidence of record included a 
determination that the earliest documentation of treatment 
for a back condition after service was in the middle 1970s.  
(Emphasis in original).  However, the joint motion asserted 
that the Court had held in Savage v. Gober, 10 Vet. App. 488 
(1997) that symptoms, not treatment, were the essence of any 
evidence of continuity of symptomatology, and that, as to the 
threshold determination of new and material evidence, such 
evidence was presumed credible and not subject to weighing.  
Therefore, the joint motion stated that upon remand VA was to 
consider all evidence of continuity of symptomatology from 
all sources, including lay statements, in conjunction with 
the evidence of record.

Following additional development, the Board determined in a 
November 1998 decision that new and material had been 
received to reopen the claim, and that the veteran's low back 
disorder was incurred in active military service.  In making 
this determination the Board stated in the Background section 
of the decision that the RO's denials of the request to 
reopen were made in July 1990 and November 1990, that the 
veteran did not appeal these determinations; and that in 
January 1992 the veteran requested, through his 
representative, that an independent medical opinion regarding 
his claim be obtained.

As indicated above, the RO subsequently effectuated the grant 
of service connection for the low back disorder by the May 
1999 rating decision, effective January 28, 1992.  In 
assigning this effective date, the RO essentially found that 
it was the date the veteran reopened his claim after the last 
final disallowance.  Thereafter, in an April 2003 rating 
decision, the RO awarded an earlier effective date of October 
25, 1991.  The RO determined that the communication from the 
veteran on that date constituted an informal claim to reopen.


Legal Criteria.  The effective date for the grant of service 
connection for a disease or injury is the day following 
separation from active duty or the date entitlement arose if 
a claim is received within one year after separation from 
service.  Otherwise, the effective date is the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  The effective date of an award based on a claim 
reopened after final adjudication shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by the Secretary.  Any communication 
or action, indicating an intent to apply for one or more 
benefits, under the laws administered by VA, from a claimant 
may be considered an informal claim.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  When a claim has been 
filed which meets the requirements of 3.151 or 3.152, an 
informal request for increase or reopening will be accepted 
as a claim.  38 C.F.R. 3.155.

The provisions of 38 C.F.R. § 3.157 commence with notation of 
the general rule that the effective date of compensation 
benefits will be the date of receipt of the claim or the date 
when entitlement arose, whichever is the later.  However, 
this regulation goes on to provide that receipt of clinical 
reports of examination or hospitalization may serve as 
informal claims "for increase or to reopen."  The date of 
receipt of such clinical evidence may serve to form the basis 
for an earlier effective date for the subsequent award of VA 
benefits if such benefits derive from (1) a claim for 
increased evaluation or (2) an application to reopen a claim 
for compensation denied because the disability was not of 
compensable degree.

"Application" is not defined in the statute.  However, in the 
regulations, "claim" and "application" are considered 
equivalent and are defined broadly to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 
189 F.3d 1351 (Fed. Cir. 1999).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit), in Rodriguez, supra, pointed out that for 
purposes of establishing the requirements and procedures for 
seeking veterans' benefits, a claim, whether "formal" or 
"informal" must be "in writing" in order to be considered 
a "claim" or "application" for benefits, and that the 
provisions of 38 C.F.R. § 3.1(p) defines "claim," informal 
as well as formal, as a "communication in writing."  
Further, the Federal Circuit stated that when 38 C.F.R. 
§ 3.155(a) refers to "an informal claim," it necessarily 
incorporates the definition of that term in 38 C.F.R. 
§ 3.1(p) as a "communication in writing."  The Federal 
Circuit also pointed out the provisions of 38 C.F.R. 
§ 3.155(a) make clear that there is no set form that an 
informal written claim must take.  All that is required is 
that the communication "indicat[e] an intent to apply for 
one or more benefits under the laws administered by the 
Department," and "identify the benefits sought."  

Pursuant to 38 U.S.C.A. § 7105(a), a request for appellate 
review by the Board of a decision by the RO is initiated by a 
Notice of Disagreement and completed by a Substantive Appeal 
after an SOC has been furnished.  See 38 C.F.R. § 20.200.

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a Notice of 
Disagreement with a determination by the RO within one year 
from the date that that RO mails notice of the determination 
to him or her.  Otherwise, that determination will become 
final.  The date of mailing the letter of notification of the 
determination will be presumed to be the same as the date of 
that letter for purposes of determining whether an appeal has 
been timely filed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 
20.302.

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the RO and a desire to 
contest the result will constitute a Notice of Disagreement.  
While special wording is not required, the Notice of 
Disagreement must be in terms which can reasonably be 
construed as disagreement with that determination and a 
desire for appellate review.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.201.


Analysis.  In the instant case, the Board finds that the 
veteran is not entitled to an effective date earlier than 
October 25, 1991, for his grant of service connection for a 
low back disorder.

In a separate decision, the Board has concluded that the May 
1980 and June 1983 Board decisions were not the subject of 
CUE.  As such, the veteran is not entitled to an earlier 
effective date on this basis.  Therefore, the Board will now 
determine whether there is any other basis to award an 
effective date earlier than January 28, 1992, for the 
veteran's low back disorder.

As the May 1980 and June 1983 Board decisions are final, the 
effective date for the grant of service connection can be no 
earlier than the date of his application to reopen the 
previously denied claim.   38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400.

The record clearly reflects that following the June 1983 
Board decision, the veteran submitted various applications to 
reopen his claim.  Following letters in 1985 and 1986, the RO 
advised the veteran in June 1986 that new and material 
evidence was needed to reopen the claim. The veteran did not 
respond to that letter within one year, and his claim is 
deemed abandoned pursuant to 38 C.F.R. § 3.158 (1986).  
Section 3.158(a) states:

Where evidence requested in connection with an 
original claim, a claim for increase or to reopen 
or for the purpose of determining continued 
entitlement is not furnished within 1 year after 
the date of request, the claim will be considered 
abandoned.  After the expiration of 1 year, 
further action will not be taken unless a new 
claim is received. Should the right to benefits 
be finally established, pension, compensation, or 
dependency and indemnity compensation based on 
such evidence shall commence not earlier than the 
date of filing the new claim.

Subsequent claims filed in June 1989, April 1990 and November 
1990 were denied by the RO in August 1989, July 1990, and 
November 1990.  The veteran was informed of these decisions.  
Although he submitted additional evidence, he did not submit 
a timely Notice of Disagreement with respect to any of these 
decisions; that is, he did not submit a written communication 
which indicated disagreement with the denial of his claim and 
an intent to file an appeal.  See 38 C.F.R. § 20.201.  The 
filing of additional evidence after receipt of an adverse 
decision does not extend the time limit for initiating or 
completing an appeal from that determination.  38 C.F.R. 
§ 20.304.  Consequently, these decisions are final.

The Board acknowledges that the 1998 joint motion refers to 
the November 1990 determination as a deferred rating 
decision.  However, the document itself is identified as a 
deferred or confirmed rating decision.  Further, the wording 
of the document, as well as the notice provided to the 
veteran clearly reflects that it was a confirmed rating 
decision, and that the application to reopen was denied.  
Furthermore, appellate rights were provided via VA Form 21-
4107.

The Board notes that following the November 1990 denial, 
statements and evidence in support of the veteran's claim 
were submitted on his behalf by a member of the United States 
Congress on October 25, 1991.  A review of these statements 
does appear to indicate that the veteran was seeking service 
connection for his low back disorder.  Attached to the 
correspondence were duplicate copies of some of the veteran's 
service medical records.  No additional evidence was received 
until 1992.  

Pursuant to 38 C.F.R. § 3.156(a) (1990) new and material 
evidence received prior to the expiration of the appeal 
period, or prior to the appellate decision, will be 
considered as having been filed in connection with the claim 
which was pending at the beginning of the appeal period.  The 
Board notes that the evidence submitted in October 1991 was 
received prior to the expiration of the appeal period for the 
November 1990 decision.  However, this evidence constituted 
duplicate service medical records, which had previously been 
considered by the May 1980 Board decision.  Thus, the 
evidence submitted in October 1991 was duplicative, and 
therefore not "new" for purposes of applying 38 C.F.R. § 
3.156(a) (1991).  

Based on the foregoing, the Board finds that the veteran is 
not entitled to an effective date prior to October 25, 1991, 
the date he reopened his claim of service connection for a 
low back disorder.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  
The veteran did not appeal the November 1990 denial of his 
claim, nor did he submit new and material evidence within one 
year of the decision.  Thus, nothing in the record supports a 
finding that an effective date earlier than October 25, 1991 
is warranted.

ORDER

Entitlement to an effective date earlier than October 25, 
1991, for a grant of service connection for degenerative disc 
disease of the lumbar spine with sciatica is not warranted.


REMAND

The Board notes that the criteria for evaluating spine 
disabilities was substantially revised during the pendency of 
this appeal.  For example, the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 for evaluating intervertebral 
disc syndrome were amended, effective September 23, 2002.  
See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  The newly 
enacted provisions of this section allow for intervertebral 
disc syndrome (preoperatively or postoperatively) to be 
evaluated based either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining (under 38 C.F.R. § 4.25) separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

The Board acknowledges that the veteran was accorded a VA 
medical examination of his spine in November 2002, and that 
the April 2003 SSOC included the revised version of 
Diagnostic Code 5293.  However, further changes have been 
made to the criteria for evaluating spine disorders, 
effective September 26, 2003.  See 68 Fed. Reg. 51,454-51,458 
(August 27, 2003); 69 Fed. Reg. 32, 449 (June 10, 2004).  
These revisions consist of a new rating formula encompassing 
such disabling symptoms as pain, ankylosis, limitation of 
motion, muscle spasm, and tenderness.  Additionally, 
associated neurological abnormalities (e.g., bowel or bladder 
impairment) are now for evaluation separately.  These changes 
are listed under Diagnostic Codes 5235-5243, with Diagnostic 
Code 5243 now embodying the recently revised provisions of 
the former Diagnostic Code 5293 (for intervertebral disc 
syndrome). 

Inasmuch as the RO last reviewed the evaluation of the 
veteran's low back disorder in the April 2003 SSOC, it 
clearly did not have the opportunity to consider the revised 
criteria for evaluating disabilities of the spine that were 
effective September 26, 2003.  Moreover, the most recent VA 
examination in November 2002 may not have sufficiently 
addressed the symptomatology contemplated by the new 
provisions.  As such, further development, in the form of a 
new VA examination, and adjudication are warranted.

The Board also finds that a new examination is required with 
respect to the TDIU claim.  In addition to his service-
connected low back disorder, currently evaluated as 60 
percent disabling, the veteran is service-connected for 
thrombophlebitis of the right lower leg, evaluated as 20 
percent disabling, for a combined disability rating of 70 
percent.  See 38 C.F.R. § 4.25.  However, the November 2002 
VA medical examination did not contain an opinion as to how 
the service-connected disabilities affected his 
employability.  Moreover, following this examination, the 
veteran noted in a March 2003 statement that he was retiring 
due to his lower back problems.  This indicates that the 
disability may have increased in severity, which further 
supports the need for a new examination.  See VAOPGCPREC 11-
95.

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

The RO should also undertake any additional development it 
deems necessary to ensure compliance with the requirements of 
the VCAA, to include its notification requirements.  

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. 
§ 5103(a), which requires that the 
Secretary identify for the veteran which 
evidence the VA will obtain and which 
evidence the veteran is expected to 
present.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treat the veteran for his service-
connected disabilities of the low back 
and right lower leg.  After securing any 
necessary release, the RO should obtain 
those records not already on file.

3.  After obtaining any additional 
records to the extent possible, the RO 
should schedule the veteran for an 
examination to determine the current 
nature and severity of the service-
connected disabilities of the low back 
and right lower leg.  The claims folder 
should be made available to the examiner 
for review before the examination.  It is 
imperative that the examiner comment on 
the functional limitations caused by pain 
and any other associated symptoms, to 
include the frequency and severity of 
flare-ups of these symptoms, and the 
effect of pain on range of motion.  
Moreover, the examiner must provide an 
opinion on what effect the veteran's 
service-connected disabilities have on 
his ability to work.  

4.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

6.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal 
in light of any additional evidence 
added to the records assembled for 
appellate review.  With respect to the 
evaluation of the service-connected low 
back disorder, the RO's decision should 
reflect consideration of the revised 
regulatory criteria for rating spine 
disabilities found in 38 C.F.R. § 4.71a.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished an SSOC, which addresses all of the 
evidence obtained since the RO last adjudicated these claims, 
and provides an opportunity to respond.  The case should then 
be returned to the Board for further appellate consideration, 
if in order.  By this remand, the Board intimates no opinion 
as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



